Title: From Thomas Jefferson to James Madison, 27 July 1791
From: Jefferson, Thomas
To: Madison, James



My Dear Sir
Philadelphia July 27. 1791.

I inclose you the pamphlet desired in your’s of July 24. also the one on Weights and measures recieved through you, of which having another copy, be pleased to keep it. In turning over some papers I came across my journal through France, and Italy, and fancied you might be willing to acquire of that country a knowlege at second hand which you refuse to acquire at the first. It is written in the way you seemed to approve on our journey.—I gave E.P.’s letter to Mr. Lear. I write to Mazzei by a vessel which sails on Monday; so shall hope to hear from you by that time.—Nobody could know of T.C.’s application but himself, H. you and myself. Which of the four was most likely to give it out at all, and especially in such a form? Which of the four would feel an inclination to excite an opinion that you and myself were hostile to every thing not Southern?—The President is much better. An incision has been made, and a kind suppuration is brought on. If Colo. Lee be with you present my respects to him. Adieu. Yours affectionately,

Th: Jefferson


P.S. Dispatches from Genl. Scott confirm the newspaper accounts of his success, except that he was not wounded.

